Citation Nr: 1236957	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-22 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral eye disability.

2.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to July 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts and Cleveland, Ohio.  Jurisdiction is with the RO in Boston, Massachusetts.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for major depressive disorder, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.

In his substantive appeal, the Veteran requested a Board hearing at the RO.  However, a July 2012 report of contact reflects that the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In September 2006, the RO denied the Veteran's request to reopen a claim for service connection for bilateral eye disability, finding that new and material evidence had not been received.  Although notified of the denial and of his appellate rights in a letter in September 2006, the Veteran did not initiate an appeal.

2.  No new evidence associated with the claims file since the September 2006 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral eye disability or raises a reasonable possibility of substantiating that claim.

3.  The service-connected major depressive disorder is shown to have been manifested by difficulty sleeping, decreased concentration and memory, irritability, anxiety, depression, passive suicidal ideation and some social isolation; collectively; more than occupational and social impairment with reduced reliability and productivity is not demonstrated.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision in which the RO declined to reopen a claim for service connection for bilateral eye disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for bilateral eye disability are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  With resolution of reasonable doubt in the appellant's favor, the criteria for the assignment of an initial rating of 50 percent, but no higher for the service-connected major depressive disorder, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9434 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to requests to reopen previously denied claims, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of his claims for service connection, by letter mailed in May 2007 and March 2009, prior to the initial adjudications of each claim.  Consistent with Kent, the May 2007 letter also explained what constituted new and material evidence to reopen the claims for service connection for bilateral eye disability.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA treatment records, private treatment records and the report of an October 2009 VA examination.  Also of record are various written statements provided by the Veteran, and by his representative on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim is warranted.

The Board also acknowledges that the Veteran has not been afforded a VA examination in connection with his claim to reopen.  However, the Board points out that VA's duty to provide a medical examination applies to a petition to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2011).  In this case, as discussed in detail below, the Board finds that new and material evidence has not been received to reopen the previously disallowed claim for service connection for bilateral eye disability; hence, an examination is not required.  

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.




II.  Claim to Reopen

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

The Veteran's claim for service connection for eye disability was originally denied in an August 1956 rating decision.  The RO noted that while esotropia and amblyopia of the left eye was noted in service, and the Veteran underwent surgical treatment during service, the surgery was considered remedial in nature with no aggravation shown.  In September 2006, the RO declined to reopen a claim for service connection for bilateral eye disability, concluding that new and material evidence had not been received.  

The pertinent evidence then of record included the Veteran's service treatment records.  These records include a May 1954 pre-induction examination noting a diagnosis of esotropia and amblyopia of the left eye.  Vision was 20/30 in the right eye and 20/100 in the left eye.  In December 1954, a block of the lacrimal duct was indicated.  The Veteran complained of watering of the eyes and indicated that he wanted cosmetic surgery for his strabismus.  In January 1955, a diagnosis of congenital strabismus with hyperopia and compound astigmatism and amblyopia was indicated.  Vision was 20/30 in the right eye and 20/300 in the left eye.  The Veteran underwent cosmetic surgery in January 1955, and a discharge summary notes that the post-operative course was uneventful and he results of the surgery were excellent.  On the Veteran's July 1956 discharge examination, no eye abnormalities were indicated.  Right eye vision was 20/30 and left eye vision was 20/200.

Also of were private treatment records from the Harvard Community Health Plan from 1988 to 1994 reflecting that the Veteran was diagnosed with glaucoma.  These records note that the Veteran had a family history of glaucoma and that he also suffered traumatic injury to the left eye in November 1993.  

VA outpatient treatment records from 2005 through 2006 document diagnosis and treatment of bilateral glaucoma and dry eyes.  A May 2005 report notes that he was told he had macular degeneration in the right eye.  

In the September 2006 decision, the RO found that new and material evidence to reopen the claim had not been received.  Although notified of the denial in a September 2006 letter, the Veteran did not initiate an appeal of the RO's September 2006 decision.  See 38 C.F.R. § 20.200.  The September 2006 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in March 2007.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the September 2006 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the September 2006 rating decision includes additional VA outpatient treatment records, private medical records, and various written statements from the Veteran and his representative.

A November 2005 operative report notes that the Veteran was seen for epiphora secondary to ectropion and punctal stenosis in both lower eyelids.  The report reflects that the Veteran had a one-year history of tearing of the eyes.  He had punctal stenosis in both eyelids, plus ectropion which did not allow tears to drain adequately in either eye.   

A February 2006 private report from Dr. H. reflects that the Veteran had complained of his upper eyelashes rubbing against his eye for several weeks.  Since the November 2005 surgery, he had noticed a shortening of his upper lid as well as increasing entropion.  

A March 2006 private operative report reflects that Veteran was referred for evaluation of irritation of the left eye.  It was noted that while the 2005 surgery improved his tearing, he developed chronic irritation, left greater than right.  An examination was notable for tethering of the left upper and lower lids bilaterally with entropion.  Trichiasis of the left upper lid was also present.  The Veteran underwent entropion repair of the left lower lid, canthoplasty, bilaterally, and electroepilation of the left upper lid.

VA outpatient treatment records continue to reflect treatment of the Veteran's eye complaints.  An April 2007 optometry note indicated that the Veteran was seen for mixed mechanism glaucoma with traumatic component in the left.  It was noted that he was hit with a piece of wood in his left eye over 10 years prior to examination.  A March 2008 optometry note reflects that the Veteran complained of vision problems and dry eyes.  He used artificial tears approximately 6 times per day.  A history of mixed mechanism glaucoma with traumatic component, strabismic ambloypia, status post strabismic surgery, cataracts not affecting vision, and dry eyes, was indicated.  The treating optometrist diagnosed glaucoma, dry macula changes with good vision, chorodial nevus of the right, bilateral cataracts that were visually insignificant, symptomatic dry eye, and refractive error.  In May 2009, the Veteran presented with vision complaints.  An impression of dry age related macular degeneration, mixed mechanism glaucoma, dry eyes syndrome, strabismic amblyopia, status post surgery at age 19 with stable vision on the left, cataracts, chorodial nevus of the right eye, and refractive error/presbyopia of the right eye was noted.  In another May 2008 ophthalmology consultation, the Veteran reported a change in vision in the right eye that he believed was related to medication.  The treating physician noted a history of dry macular degenerative, cataracts, and dry eye syndrome which all contributed to his vision loss.  

As reflected in various statements by the Veteran and his representative, the Veteran has continued to allege that his bilateral eye disability was incurred in or aggravated during service.

As the above-described medical evidence had not previously been considered by agency adjudicators, and is not cumulative or redundant of evidence previously of record, it is "new." However, this evidence is not "material" for purposes of reopening the claim for service connection for bilateral eye disability.  While noting a longstanding history of bilateral eye disability and diagnosis and treatment of various eye problems, none of this evidence includes any medical opinion or comment indicating that pre-existing bilateral eye disability was aggravated in service, or that any current eye disability is otherwise medically-related to service.  As such, the newly-received medical evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for bilateral eye disability-here, a medical nexus to service-or raise a reasonable possibility of substantiating the claim.

As for the lay statements provided by the Veteran and by his representative, on his behalf, the Board notes that the assertions reflected therein appear to reiterate assertions previously made in connection with prior attempts to reopen the Veteran's claim.  Even if new, however, the Board points out that, as laypersons without the appropriate medical training and expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on a medical matter such as whether the Veteran's bilateral eye disability is related to or was aggravated during service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral eye disability, to include glaucoma and dry eyes are not met, and that the RO's September 2006 denial of the previous petition to reopen the claim for service connection for bilateral eye disability remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




III.  Claim for Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  Thus, the Board will also consider whether any staged rating of the disability is warranted.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran was granted service connection for major depressive disorder in an October 2009 rating decision.  An initial 30 percent rating was assigned from March 19, 2009 (the date of the claim for service connection).  The Veteran appealed the assignment of this rating.  

The rating for the Veteran's major depressive disorder has been assigned pursuant to Diagnostic Code 9434.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial 50 percent, but no higher, rating is warranted for the Veteran's service-connected major depressive disorder.  

The pertinent evidence of record includes a January 2009 VA psychiatry outpatient report indicating that the Veteran wanted to get back on medication for anxiety due to a return of anxiety and depression symptoms.  He had a history of anxiety and depression in 2006 and was treated with Celexa with good relief.  He reported that he stopped taking his medication about 6 months prior, but noted increase symptoms of anxiety, nervousness, and low mood.  He attributed the return of anxiety symptoms to a low back injury, which caused him to leave his part-time job as a security guard.  He was also unable to exercise, which led him to become bored and depressed.  He admitted to his mood being sad and irritable.  Sleep and appetite were stable.  He denied suicidal ideation and had no prior history of suicidal ideation.  He also denied symptoms of mania, posttraumatic stress, obsessive-compulsive disorder, and psychosis.  

On mental status examination, the Veteran was cooperative, maintained eye contact, and his speech was of normal rate, rhythm, and volume.  He reported his mood as depressed and sad, while affect was flat.  Though interests were diminished and energy low, he had no hopelessness or guilt.  Concentration was indicated to be poor, appetite stable, and there was no evidence of psychomotor agitation or retardation.  Thought process was logical and goal directed.  He denied audio or visual hallucinations.  Thought content was unremarkable for delusions, suicidal or homicidal ideation, intent, or plan.  He was alert and oriented, and memory and concentration were noted to be fair.  The examiner noted mild recurrent major depressive disorder and indicated a GAF score range in the 70s.

In March 2009, the Veteran reported two panic attacks over the past few weeks, and indicated that Ativan medication helped on those two occasions.  Continued symptoms of depressed mood, anxiety, irritability, and sadness were indicated.  He denied suicidal ideation, but indicated that he had become more isolative.  On mental status examination, the Veteran presented as casually dressed and well groomed.  He was cooperative and maintained good eye contact.  Mood was depressed and anxious, but his affect was slightly more animated. He reported he his sleep was slightly better.  His relationship with his wife was strained, and he was getting involved in arguments with his apartment complex manager about recent construction projects near his home.  Energy remained low.  There was no evidence of psychomotor agitation or retardation, and the Veteran denied suicidal ideation and audio or visual hallucinations.  Thought process was logical and goal directed.  He was alert and oriented, memory was intact, concentration was fair, and judgment was good.  A diagnosis of mild major depressive disorder and anxiety disorder with panic was noted, and a GAF score of 65 was assigned.

In April 2009, the Veteran was admitted after indicating that he would "take all of his pills."  He was referred from a mental health crisis service when, intoxicated from alcohol, he pushed the emergency button for 911 due to suicidal ideation with plan to take all of his pills.  He would not leave his home when emergency responders arrived until the police department was called.  He was tearful and reported that if the police and emergency responders left he would take all of his pills.  The Veteran's family said that he had made many statements over time about suicidal thoughts of hanging or shooting himself.  He reported struggling with anxiety and depressive symptoms.  He was not comfortable around groups of people.  He denied symptoms of grandiosity, hallucinations, paranoia or delusions.  He also denied current suicidal or homicidal ideation.  With respect to family relationship, he indicated that these were fair but not great.  He slept in a separate room from his wife because she was bothered by his nightmares.  With respect to work, the Veteran reported that he retired from full-time work after a hand accident in 1988, and retired from his part-time security guard work in 2008 due to chronic back pain.  

On mental status examination, the Veteran was appropriate, cooperative, and maintained eye contact.  Speech was normal and there was no evidence of a thought disorder.  He denied current suicidal or homicidal ideation.  He denied hallucinations or perceptual disturbances.  While his mood was nervous, affect was appropriate with full range.  Insight and judgment were somewhat impaired, but was adequate enough to be considered competent.  He was alert and oriented.  Memory and concentration were relatively intact.  The Veteran was admitted for safety containment, psychopharm adjustment, mood stabilization, and aftercare treatment planning.  Anxiety disorder secondary to general medical conditions, dysthymia, and social phobia were indicated, and a GAF score of 35 was assigned.  

In an April 2009 psychosocial assessment/social work initial evaluation, it was noted that the Veteran had been retired for over 15 years from the plumbing field.  He reported that he was married with 4 adult children.  He indicated that he got along pretty well with his children and grandchildren, but that he was not "that close" with his wife.  With respect to activities, the Veteran indicated that he enjoyed going to yard sales and travelling to Costa Rica for one month every year.  

A May 2009 discharge summary notes a diagnosis of major depressive disorder, severe, without psychotic features, anxiety disorder not otherwise specified, and alcohol abuse.  A GAF score of 35 at admission and of 65 at discharge was noted.  The examiner noted that the Veteran's suicidal ideation seemed to dissipate as his symptoms of anxiety and depression improved over the course of hospitalization.  On discharge, appearance was appropriate, behavior cooperative, and speech was of normal volume, rate, and rhythm.  Thought process was goal and reality oriented, and he denied delusions and hallucinations.  Mood was indicated to be good while affect was restricted and guarded.  He was alert and oriented, and insight and judgment had improved.  His ability to maintain personal safety and refrain from violence against others after hospitalization was determined to be good.  

A June 2009 mental health risk screening report reflects that the Veteran complained of symptoms of feeling overwhelmed.  He denied overwhelming suicidal ideation but did report some fleeting thoughts.  The examiner noted that the Veteran seemed more depressed and his demeanor was more subdued.  The Veteran was discernibly less optimistic and hopeful than he had been a few weeks ago.  

A June 2009 mental health assessment reflects the Veteran's report of nervousness in interviews and a fear of meeting people.  He endorsed depressive symptoms of difficulties with sleep, lack of energy, and over-eating.  His depressive symptoms were cognitive, affective, and physical in nature.  The Veteran described the relationship with his wife as "okay" and "tolerable."  With respect to activities, he reportedly went to the gym a few times per week, attended yard sales, attended church, and went for walks.  

On mental status examination, the Veteran was well-groomed, cooperative, pleasant, and reasonable.  Affect was slightly restricted while mood was dysthymic and slightly anxious.  Thought process was normal and coherent with no unusual thought content.  While he indicated that he experienced some suicidal ideation, he expressed that he could not kill himself because of his family.  Memory was grossly intact, and insight and judgment were fair.  A diagnosis of major depressive disorder and GAF score of 55 were assigned.  

The Veterans also attended his first individual therapy session in June 2009.  He reported that his mood was gloomy and indicated that he felt hopeless from time to time.  He had no recent thoughts of self-harm.  

In July 2009, the Veteran reported that while he was sleeping better, his depression and mood had worsened.  He denied any active suicidal ideation but did have prominent death wishes and feeling that he might be better off dead.  A GAF score of 55 was assigned.  

The Veteran also participated in group psychotherapy sessions.  In August 2009 the Veteran presented for group therapy for support with socialization, practical problem solving, and maintenance of mood and functioning.  The group discussed managing anger, relational issues, and coping with low mood and depression.

On VA examination in October 2009, the Veteran reported difficulties in his marriage including sleeping in separate bedrooms.  This had led to his feelings of depression and being alone.  He indicated that his depression had worsened to include suicidal ideation and, per his family, frequent threats to shoot himself or take pills.  He took medication for treatment and saw a psychiatrist approximately every month.  The examiner noted that the Veteran worked as a plumber and then security guard, but he did leave his last job due to hearing problems and his anxiety over his hearing difficulties.  The examiner found that the Veteran's tinnitus and depression caused a mild loss of productivity and efficiency.  In terms of intrapsychic functioning, the examiner found moderate to moderately severe impairment.  

The examiner further noted that the Veteran's depression has resulted in moderately impaired marital relationship and mild to moderate social impairment.  The Veteran estimated that he was depressed 60 percent of the time.  He continued to have occasional suicidal ideation but no intent.  He also endorsed crying spells, poor sleep, poor energy, and sleep disturbances.  Concentration was poor and motivation low.  The examiner assigned a GAF score of 60 and indicated this score represented a moderate level of symptoms.  

Continued VA outpatient treatment records document the Veteran's numerous individual and group psychotherapy sessions.  His individual therapy session reports reflect evaluation of the Veteran's ability to maintain personal safety in context of his history of suicidal ideation, management of anxiety and depression symptoms, and need for enhanced social supports.  In April 2010, it was noted that while there were signs of recent relapse, a continued report of signs of mood improvement were present on examination.  In July 2010, the Veteran indicated that he recently went through period of severe depression where he felt despondent and physically ill at ease, but demonstrated better coping skills for managing these periods.  In December 2010, the Veteran demonstrated increased introspection and ability to describe feelings of anxiety.  

In January 2011, the Veteran continued to deny active suicidal ideation or plan, but endorsed passive suicidal ideation.  He also reported improved mood and enhanced coping skills.  The Veteran also reported improved use of leisure time, including making plans for lunch and other social activities with others, working on his home, and going to a consignment shop.  

Collectively, the aforementioned medical evidence reflects that, the service-connected major depressive had been manifested by sleep disturbances, periods of depression, difficulties with focus and concentration, lack of energy and motivation, irritability, anxiety, depression, some social withdrawal, marital difficulties and suicidal ideation with one period of hospitalization due to suicidal intent.  

While the Veteran has not demonstrated rated all of the symptoms listed in the rating formula as indicative of a 50 percent rating, the Board finds that his overall symptomatology picture-particularly, irritability, depression, anxiety, concentration and memory problems, suicidal ideation, and social isolation-suggest occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  

Thus, in reviewing the entire record, the Board finds that the service-connected major depressive disorder is productive of a disability picture that more nearly approximated the criteria for a 50 percent, but no higher, initial rating.  See 38 C.F.R. §§ 4.3 4.7.  

At no point during the period of the appeal, had the service-connected major depressive disorder met the criteria for the higher rating of 70 percent.  As noted, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near -continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.  

Significantly, while the Veteran clearly has passive suicidal ideation without current intent or plan with one documented event of active suicidal ideation, no other symptoms that would require the assignment of a 70 percent rating such as speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene; have been shown.

As discussed, to the extent that the service-connected major depressive disorder is not shown to cause more than moderate impairment in social and occupational functioning, a rating higher than 50 percent is not for application in this case.  While the Veteran's relationship with his wife is somewhat strained in that there are periods of irritability, he is still married and has good relationship with his children and grandchildren.  While he is no longer working due to a number of physical and medical problems and is somewhat isolated as noted above, he is still participating in social activities and interests.  Thus, on this record, the Veteran is able to maintain social and family relationships, including participating in church, shopping and attending group therapy session.  

The VA examiner also determined that the Veteran's psychiatric symptoms were only of moderate severity and that he was able to perform functions at a reduced level.

As a final point, it is noted that, in analyzing this claim, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for major depressive disorder. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board further notes that the GAF scores assigned since the effective date of the grant of service connection-ranging from 35 to the 70s-alone do not provide a basis for assigning a rating in excess of 50 percent for the service-connected major depressive disorder.

According to DSM-IV, a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

In this case, the GAF scores above 60 clearly reflect even less impairment than that contemplated in the current 50 percent rating; hence, these scores provides no basis for a higher, initial rating.  Moreover, the GAF scores ranging in the 50s appear to suggest a level of impairment consistent with that contemplated in the 50 percent rating.  

The Board acknowledges the low score of 35, noted on the Veteran's psychiatric hospitalization.   However, this score was only noted at the time of admission, and greatly improved during the course of hospitalization to discharge, when a score of 65 was indicated.  All of the other GAF scores assigned during this rating period are significantly higher.  Thus, the Board finds that this one time assignment of a GAF score of 35, without other evidence of chronically severe symptoms, does not support the assignment of a rating in excess of 50 percent.

Accordingly, the Board finds that, pertinent to the period on appeal, the service-connected major depressive disorder more closely approached the criteria for the 50 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for a 100 percent rating likewise are not met.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has favorably applied the benefit-of-the-doubt doctrine in reaching the decision to award the next higher, 50 percent, initial rating, but finds that the preponderance of the evidence is against assignment of any higher rating at any point pertinent to the period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence to reopen the claim for service connection for bilateral eye disability has not been received, the appeal is denied to this extent.

An initial 50 percent rating for major depressive disorder is granted, subject to the legal authority governing the payment of VA compensation.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


